Citation Nr: 1827487	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO. 13-05 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected residuals, right lateral malleolar fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1989 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In a December 2012 rating decision, the RO granted an increased 10 percent disability rating for the Veteran's residuals, right lateral malleolar fracture, effective April 21, 2010. As this was not a full grant of the benefit sought on appeal, and the Veteran did not indicate that he agreed with the increased rating, his claim has remained on appeal. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In November 2016 and most recently in October 2017, the Board remanded the Veteran's claim for additional development. There was substantial compliance with the Board's remand directives to decide the claim on appeal. See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

Throughout the appeal period, the Veteran's residuals, right lateral malleolar fracture, has been manifested by no worse than moderate limitation of motion and the right ankle did not exhibit ankylosis of the right ankle, subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for residuals, right lateral malleolar fracture, have not been met. 38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-5274 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

In an April 2018 appellant's brief, the Veteran's representative asserted that the Veteran's right ankle disability is more severe than as represented by the November 2017 VA examiner. The representative contends that flare-ups had not been acknowledged. However, the Board notes that the November 2017 VA examiner noted in his report that the Veteran reported 8-10/10 pain in his right ankle daily, which would mean that he had daily flares of the ankle. The Board may assume that a VA medical examiner is competent. See Cox, 20 Vet. App. at 569; Hilkert v. West, 12 Vet. App. 145, 151 (1999) (VA may presume the competence of an examiner, and an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error). As further discussed below, the Board finds that flare-ups have been considered by the VA examiner. Thus, the Board finds the examination reports provided in October 2012, November 2017, and March 2018 to be adequate.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017). The percentage ratings in the Rating Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

Diagnostic Codes (DCs) are assigned by the rating officials to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. See 38 C.F.R. § 4.7 (2017). When a question arises as to which of two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. See id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3. 

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

The Veteran service-connected residuals, right lateral malleolar fracture, is currently rated as 10 percent disabling, under DC 5271, regarding limitation of motion of the ankle. See 38 C.F.R. § 4.71a, DC 5271. 

Under DC 5271, a 10 percent disability rating is warranted for moderate limited motion of the ankle. Id. A maximum schedular 20 percent disability rating is warranted for marked limited motion of the ankle. Id. 

The terms "moderate" and "marked" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence. 38 C.F.R. § 4.6 (2017). 

The normal ranges of motion of the ankle are 20 degrees of dorsiflexion and 45 degrees of plantar flexion. 38 C.F.R. § 4.71a, Plate II (2017). According to VA's M21-1 Adjudication Procedures Manual, an example of moderate limitation of ankle motion is less than 15 degrees of dorsiflexion or less than 30 degrees of plantar flexion, while an example of marked limitation is less than 5 degrees of dorsiflexion or less than 10 degrees of plantar flexion. See M21-1, Part III, Subpart iv, 4.A.3.o, Moderate and Marked LOM of the Ankle (2017). 

As noted above, in order to warrant an increased 20 percent disability rating, the Veteran's right ankle disability must result in marked limited motion of the ankle. See 38 C.F.R. § 4.71a, DC 5271. Upon VA examination in October 2012, the Veteran's right ankle range of motion included dorsiflexion to 20 degrees, plantar flexion to 40 degrees. The Veteran was able to perform repetitive testing without additional decrease in range of motion. The Veteran reported pain in the right ankle daily and would start to limp after prolonged walking. The Veteran had functional loss or impairment of the ankle after repetitive use with the contributing factor of less movement than normal but did not have localized tenderness or pain on palpitation of the joints or soft tissue of the right ankle. Muscle strength testing revealed 5/5 or normal strength for right ankle plantar flexion and dorsiflexion. Joint stability testing including anterior drawer and talar tilt tests were negative and the examiner indicated that the Veteran did not have ankylosis of the ankle. The examiner indicated that the Veteran did not ever have "shin splints," stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus) or talectomy (astragalectomy).

The Veteran was also examined in November 2017. He reported daily pain rated at 8/10 and tingling with functional loss of pain and inability to do much due to an effect on his knee. The Veteran also stated that he cannot stand for long periods of time. The examiner noted an antalgic gait, a bunion on the great right toe, difficulty with heel and toe walking; palpation around the lateral and medial ankle; and physical examination of the right ankle joint showed decreased range of motion as followed: dorsiflexion to 15 degrees; plantar flexion to 30 degrees; inversion to 15 degrees; and eversion to 15 degrees. The Veteran was able to perform repetitive use testing with at least three repetitions without additional loss of function or range of motion. Range of motion itself contributed to a functional loss with difficulty with prolonged walking, standing, sitting, squatting, and bending. There was evidence of pain with weight bearing and objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue on the right ankle at the top and lateral of the ankle at a 7-8/10 at the same location of the initial injury. There was no objective evidence of crepitus or ankylosis. 

Joint stability testing of the right ankle was performed and the anterior drawer test showed laxity compared to the opposite side however the talar tilt test was negative. Muscle strength was 4/5, or active movement against some resistance, for right ankle plantar flexion and dorsiflexion. While the VA examination report shows that the Veteran had shin splints (medial tibial stress syndrome), it did not affect range of motion of the ankles. The examiner noted in his report that the Veteran reported 8-10/10 pain in his right ankle daily, which would mean that he had daily flares of the ankle. The examiner also indicated that the Veteran stated he treated the ankle with topical or massage therapy and was not taking any medications at the time. The examiner indicated that he would consider self-reported 8-10/10 pain as a daily flare-up; therefore the Board will consider the Veteran to have been examined during a flare-up for the purposes of range of motion measurements.

Magnetic resonance imaging of the right ankle in February 2015 revealed that the Achilles tendon and plantar fascia were patent, fat preserved within the sinus Tarsi and no significant ankle joint effusion. Bridging osteophytes right and ligamentous prominence of the dorsal talonavicular joint. There was no acute fracture or significant marrow edema identified and minimal thinning of cartilage within the tibiotalar joint and the visualized portions of the medial flexor, peroneal, and extensor tendons were unremarkable. The anterior and posterior tibiofibular ligaments were intact. Thickening of the calcaneofibular and posterior talofibular ligaments were noted to be concerning for previous partial injury. Tiny ossicle within the anticipated location of the anterior talofibular ligament, which were ill defined, which was concerning for previous partial injury. Deep fibers of the deltoid and spring ligaments were intact. The reading physician's impression was findings suggesting previous injury to the anterior talofibular ligament and likely the posterior talofibular and tibiofibular ligaments.

A March 2018 VA examination for the Veteran's right ankle revealed range of motion measurements of plantar flexion to 30 degrees and dorsiflexion to 15 degrees, with no pain noted on examination. The Veteran was able to perform repetitive use testing with at least three repetitions without additional loss of function or range of motion. Further, the examiner indicated that following DeLuca criteria all range of measurements were repeated 3 times with inversion to 35 degrees and eversion to 20 degrees, 3 times each. The Veteran regularly used a cane as an assistive device as a normal mode of locomotion, however specified that he did not use the cane at work. The examiner noted that the Veteran arrived ambulatory and that gait was steady. There was no evidence of pain with weight bearing or objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue or crepitus. The contralateral joint was uninjured or normal, there was no pain with non-weight bearing, with passive range of motion, or weight bearing noted on examination. 

The Veteran reported flare-ups of the right ankle at work that caused him to limp. Muscle strength testing revealed full 5/5 right ankle plantar flexion and dorsiflexion. The examiner indicated that there was no right ankle instability or dislocation suspected and there was no ankylosis of the ankle. Moreover, the examiner stated that the Veteran did not ever have "shin splints," stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus), or had a talectomy (astragalectomy)

The Board has considered the normal ranges of motion of the ankle noted within the rating criteria as well as the examples of moderate limitation of ankle motion and marked limitation within the VA's M21-1 Adjudication Procedures Manual, and finds that the Veteran's service-connected right ankle disability has resulted in no worse than moderate limited motion for the entire period on appeal. The Veteran was able to perform repetitive use testing without additional decrease in range of motion during the October 2012, November 2017, and March 2018 VA examinations. The right ankle exhibited range of motion of plantar flexion to at worst 30 degrees and dorsiflexion to 15 degrees during the March 2018 VA examination. Therefore, the Board finds that the preponderance of the evidence is against a finding of an increased 20 percent rating for marked limitation of the right ankle. The 10 percent rating for moderate limitation of ankle motion under DC 5271 contemplates the Veteran's symptoms including pain.

To the extent the Veteran reported right ankle pain and flare ups of pain, which significantly limited the Veteran's functional ability with repeated use over a period of time, the Board finds that such complaints are adequately contemplated by the assigned disability ratings throughout the entire appeal period. See 38 C.F.R. § 4.59; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or the record, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). However, the Board has found no section that provides a basis upon which to assign a disability rating in excess of 10 percent for the Veteran's right ankle disability. There has been no objective finding of ankylosis of the right ankle, subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy; therefore, DCs 5270, 5272, 5273, and 5274 are not for application. See 38 C.F.R. § 4.71a, DCs 5270, 5272-5274. Thus, the benefit-of-the-doubt rule does not apply, and entitlement to a disability rating in excess of 10 percent for residuals, right lateral malleolar fracture, is denied. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55 (1990).


ORDER

A disability rating in excess of 10 percent for residuals, right lateral malleolar fracture, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


